Name: Commission Decision of 21 June 1978 authorizing the French Republic not to apply Community treatment to men's and boys' woven overcoats, raincoats and other coats, cloaks and capes, other than those of category 14A, of wool, of cotton or of man-made textile fibres, falling within heading No ex 61.01 (NIMEXE code 61.01-41; 42; 44; 46; 47) of the Common Customs Tariff, originating in South Korea and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-07-12

 nan